DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  Response to Applicant’s amendment and arguments are at the end of this Non-Final Office Action.

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite “…an interviewer and the candidate” which contains improper antecedent basis. Appropriate correction is required.  Similarly, “how well the qualifications stated in the candidate resumes” contains improper antecedent basis. Appropriate correction is required.  Claims 2-7, 9-14, and 16-20 are also rejected by virtue of their dependency from claim 1, 8, or 15, without remedying the issues identified above.
Claims 4, 11, and 18 recite “the candidate past accomplishments…” which contains improper antecedent basis.
Claims 7, 14 and 20 recite an evaluation of a progress “or achieved by the candidate” is vague and indefinite since it is unclear what is achieved and how it relates to the evaluation of a progress.  For compact prosecution purposes, Examiner as best understood interprets the limitation as evaluation or a progress or “achievement by the candidate.”
Claim 15 recites “the computer system” which contains improper antecedent basis.  The independent claim refers to a computer program product, not a computer system.  Claims 16-20 are also rejected by virtue of their dependency from claim 15, without remedying the issues identified above.

Claim Rejections – 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently incorporated in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically in MPEP §2106.03 through MPEP §2106.07(c).
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Claims 1-7 are directed toward a process, i.e., processor-implemented method.  Claims 8-14 are directed toward an apparatus, i.e., computer system.  Claims 15-20 are directed toward a computer program product comprising computer readable tangible storage media, the specification indicates in [0017] that the computer readable storage medium can be tangible and not construed as transitory signals.  Thus, these claims fall within one of the four statutory categories as required by step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent Claims 8 & 15 recite essentially the same abstract features as claim 1, thus, they are abstract for the same reasons as claim 1.  Regarding independent claims 1, 8 & 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15] for cognitive assessment recommendation and evaluation, the method, computer system, and computer program product, comprising: 
receiving, by a processor, a candidate resume and a job description from a database; 
generating interview questions based on common keywords or key phrases found in the candidate resume and the job description using natural language processing techniques, wherein the generated interview questions are assessed using token analysis techniques to determine how well the candidate resume matches required qualifications described in the job description; 
identifying critical points to be verified against documentary evidence based on analysis of candidate responses to the generated interview questions wherein a voice capturing system is utilized to record and analyze conversations between an interviewer and the candidate, wherein the voice capturing system generates a report highlighting a discrepancy between the analyzed conversations and the candidate resume; 
validating the critical points against data obtained from public records, official documentation, and documents submitted by the candidate; 
creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points, and a list of the identified critical points that were verified or needs to be verified, wherein a continuous feed of changes in skills, technology, competencies and new trends is received simultaneously or almost simultaneously to determine any differences in present interview questions and the created referenceable content, wherein the determined differences in the present interview questions and the created referenceable content are used to generate a set of questions for other recruiters for a next similar hiring process;
determining an evaluation rating for the candidate based on an analysis of how well the qualifications stated in the candidate resumes match job descriptions utilizing pre-configured algorithms; and 
storing the referenceable content and the evaluation rating to the database. 
The Applicant’s specification emphasizes the employment aspect of hiring new employees effectively; “Pre-employment assessment is a tool or method to guide a hiring organization to assess a candidate's qualification for a position. A pre-employment assessment may include anything from an interview to a background check to a personality assessment. Employees are one of the most valuable assets of an organization, and hiring new employees is a risky task as hiring mistakes can be very costly. Objective data related to job candidates' aptitude, personality, and professional skills may provide a hiring organization with objective data to facilitate and inform the organization's evaluations and decisions.  Effective pre-employment assessment tools can help an organization reduce time-to-hire and turnover and increase overall productivity” (Specification; ¶0002) which pertains to managing candidate interview behavior and assessing candidates for career employment purposes.
As the underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea of candidate assessment and evaluation based evaluating interview responses of candidates to generated interview questions and analyzing conversations between a recruiter and a candidate which relate to managing user behavior and interactions between people, which are categorized under certain methods of organizing human activity grouping.  See MPEP 2106.04(II) Certain Methods of Organizing Human Activity.
Dependent claims 2-14, 9-14, 16-20 further recite additionally, candidate responses to the interview questions regarding previous similar job positions are analyzed and recorded, receive a continuous feed of newly required job skills, technology, competencies and new hiring trends and generate different versions of current interview questions, wherein the information is selected from a group consisting of the candidate past accomplishments, experiences, certifications, licenses and published papers, collecting the candidate responses during a phone screen process, generating a set of auto-fill or pre-populated questionnaires for an in-person interview, updating the referenceable content when different responses to the interview questions are provided by new candidates, generating a report based on an analysis of candidate's historical responses to similar interview questions and an evaluation of a progress or achieved by the candidate over a certain period of time, are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 & 15.  
Regarding Step 2A [prong 2], independent claims 1, 8 & 15 include the following additional elements which do not amount to a practical application:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15], one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:  comprising: 
receiving, by a processor, a candidate resume and a job description from a database; 
generating interview questions…using natural language processing techniques, wherein the generated interview questions are assessed using token analysis techniques to determine how well the candidate resume matches required qualifications described in the job description;
identifying critical points to be verified…wherein a voice capturing system is utilized to record and analyze conversations between an interviewer and the candidate, wherein the voice capturing system generates a report highlighting a discrepancy between the analyzed conversations and the candidate resume;
storing the referenceable content and the evaluation rating to the database. 
The underlined limitations recited above in independent claims 1, 8 & 15 pertain to the additional elements which merely provide an abstract-idea-based-solution using  a computer system, computer program product, a database, and processor-implemented method and system using natural language processing, token analysis and a voice capturing system, which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the Interim Guidance on Patent Subject Matter Eligibility 2019.
Instead, the additional elements merely to provide computational instructions to apply the abstract idea recited above utilizing the computer system, processor, and database, and computer program product as a tool to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h).  The Office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Independent claims 1, 8 & 15 fail to operate the recited computer system, processor, and database which are merely standard computer technology and hardware/software components in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea of validating candidate responses to job interview questions, and evaluating each candidate based on an analysis of how well the candidate’s qualifications match the job description.  See MPEP 2106.05(a). Furthermore, automating a series of computer instructions implementing with a processor and database indicating job candidate evaluations does not qualify an otherwise unpatentable abstract idea as patent eligible.  Accordingly Applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) or 2106.05(e).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using standard computer components to perform the abstract idea, and generally linking the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application.  Therefore, the abstract idea fails to integrate into any practical application.
Receiving and storing data to the database is insignificant extra-solution activity.  See MPEP section 2106.05(g).  Natural language processing techniques, including token analysis is not a practical application since it is merely generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h).  While utilizing the voice capturing system to record is an additional element, it does not provide a practical application since the voice capturing system (known/generic as evidenced by paragraph [0033] of Applicant’s specification) recording information would constitute a mere data gathering (insignificant extra-solution activity). See MPEP section 2106.05(g).  
Dependent claims 2-14, 9-14, 16-20 merely add additional embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, and incorporate the same additional elements as independent claims 1, 8 and 15. 
Regarding claims 3, 10 and 17, the new additional element of integrating the database with a plurality of other systems and databases to receive information is merely applying the abstract idea to a particular technological environment and is also considered an insignificant extra-solution activity of mere data gathering.  See MPEP section 2106.05(f &g).
Accordingly, the dependent claims also fail to impose any meaningful limits on integrating the abstract idea into a practical application.
Regarding Step 2B, independent claims 1, 8 & 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15], one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:  comprising: 
receiving, by a processor, a candidate resume and a job description from a database; 
generating interview questions…using natural language processing techniques, wherein the generated interview questions are assessed using token analysis techniques to determine how well the candidate resume matches required qualifications described in the job description;
identifying critical points to be verified…wherein a voice capturing system is utilized to record and analyze conversations between an interviewer and the candidate, wherein the voice capturing system generates a report highlighting a discrepancy between the analyzed conversations and the candidate resume;
storing the referenceable content and the evaluation rating to the database. 
The underlined limitations recited above in independent claims 1, 8 & 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to standard computer hardware and software elements as claimed, including a computer system, computer program product, a database, and processor-implemented method for job candidate data storage, gathering, and analysis which merely are used as a tool to implement the abstract idea and these elements recited simply do nothing more than link the implementation of the abstract idea to a particular technological environment.  The additional elements of a computer system, computer program product, a database, and processor do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the Guidance on Patent Subject Matter Eligibility 2019 Update: Subject Matter Eligibility Guidance (PEG 2019).
Receiving and storing data to the database (memory) is insignificant extra-solution activity and also well-known, routine and conventional. See MPEP section 2106.05(d &g).   Natural language processing techniques, including token analysis is not a practical application since it is merely generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h).  While utilizing the voice capturing system to record is an additional element, it does not provide a practical application since the voice capturing system (known/generic as evidenced by paragraph [0033] of Applicant’s specification) recording information would constitute a mere data gathering (insignificant extra-solution activity) and also well-known, routine and conventional since the specification admits it is “known” in paragraph [0033] of Applicant’s specification.  See MPEP section 2106.05(g).  
Dependent claims 2-14, 9-14, 16-20 merely add additional embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, and incorporate the same additional elements as independent claims 1, 8 and 15, thus none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations.
Regarding claims 3, 10 and 17, the new additional element of integrating the database with a plurality of other systems and databases to receive information is merely applying the abstract idea to a particular technological environment and is also considered an insignificant extra-solution activity of mere data gathering and also is considered well-understood, routine and conventional by receiving and transmitting information between computing systems.  See MPEP section 2106.05(d, f &g).
Under the Interim Guidance on Patent Subject Matter Eligibility, it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea by applying the elements and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 & 15 since they fail to impose any meaningful limits on practicing the abstract idea.  Accordingly, the dependent claims fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of assessment and evaluation of job candidates based on data analysis. Accordingly, claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4, 6-8, 11, 13-14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN (U.S. 2016/0364692) in view of HARDTKE (U.S. 2014/0358810) and in further view XIAO (U.S. 2016/0034851).
Regarding Claims  1, 8 and 15,
	Bhaskaran discloses:
A processor-implemented method, claim 8: computer system, claim 15: computer program product, (Figs. 1-4; processor 112 and computer system 401, [0069] computer-readable storage media) for cognitive assessment recommendation and evaluation (Abstract & Summary) the method, system and computer program product comprising: 
one or more processors (Figs. 1-4; processor 112), one or more computer-readable memories ([0069] computer readable storage media), one or more computer-readable tangible storage media ([0069] computer readable storage media), and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories ([0069] computer-readable storage media and computer instructions executable by the processor 112 and [0008] system implemented with a processor and a knowledge repository 108 coupled to the processor);
receiving, by a processor, a candidate resume and a job description from a database ([0008] System comprises a processor and a knowledge repository 108 coupled with the processor and configured to receive and store job description details and candidate profile (resume) data, [0046] At block 302, receive candidate profile information (resume) and job description details. The RIA 102 is configured to receive candidate profile information including candidate details and/or candidate profiles. The RIA 106 displays a list of candidates having profiles matching with the job requirements, [0035] The knowledge base 108 receives and stores the job requirement details 208, plurality of candidate profile information 210, including the candidate’s one or more skills or expertise areas, and Fig. 2 and [0031] The database 204 contains candidate profile/resume data  210 and job information 208); 
generating interview questions based on common keywords or key phrases found in the candidate resume and the job description ([0008] Processor is configured to provide a plurality of questions to the candidate selected from the plurality of matching expertise areas corresponding to the candidate resume and job detail requirements, [0046] At block 304, identify and provide plurality of questions to each candidate, and [0035] Based on the initialized information in the knowledge base 108, including the job requirement details and candidate resume/profile information, the ILA 120 generates an interview logic that includes a plurality of interview questions 212 to be made to the candidate based on the one or more skill words or expertise words in the candidate profile corresponding based on weightage criteria assigned in the key phrases in the job description or job requirement details, see also [0048]) using natural language processing techniques ([0047] The NLU (natural language understanding) module enables the understanding of the input information provided in natural language format by the plurality of candidates through the UIA 104 to provide questions and evaluation of the responses in the automatic interviewing system, [0037] Using natural language processing and machine learning techniques, the ASM 122 extracts one or more features like significant words using known NLP techniques, and [0038] ASM 122 uses parsing and similarity matching techniques for questions and answers, see also [0048]), wherein the generated interview questions are assessed ([0048] The ILA 120 further determines the complexity of the plurality of questions 212 based on the competency level defined in the job description.  The ILA 120 dynamically fetches the questions from the knowledge base 108 from the plurality of categories based on the determined complexity, see also [0050] ASM 122 extracts significant words using known natural language techniques such as POS and bag of words analysis);
identifying critical points to be verified against documentary evidence based on analysis of candidate responses to the generated interview questions ([0037] The automated short answer scoring techniques involve natural language processing and machine learning techniques to identify and evaluate the candidate answers.  The ASM 122 extracts one or more features like significant words to identify the answers and evaluates the one or more responses or answers, and [0008] knowledge repository stores model answers and [0036] ASM 122 validates the candidate answers against predefined model answers stored in the knowledge database 108,  [0048] Based on determining the one or more responses to the plurality of questions 212, the ILA 120 may modify the number of questions, complexity level, sequence of questions, and category of questions, wherein critical points are considered as the candidate answers, and documentary evidence is interpreted as predefined model answers and data being compared with the candidate’s answers);
validating the critical points against data obtained from official documentation, and documents submitted by the candidate ([0049] ASM 122 receives the one or more responses to the plurality of questions 212 that were received and interpreted by the dialog interaction module for sufficiency, and the ASM 122 validates the one or more responses or answers given by the plurality of candidates against one or more predefined model answers stored in the knowledge base 108, [0008] knowledge repository database contains job description data, model answers and job detail requirements, and candidate resume/profile data of skills and expertise areas, which Examiner considers official documentation corresponding to the predefined model answers in the knowledge base 108 and documents submitted by the candidate as candidate profile data in the knowledge base 108, [0036] ASM 122 validates the one or more candidate responses to the interview questions given by the candidates against one or more predefined model answers stored in the knowledge base 108, see also [0038] and [0051]);
creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points ([0042] Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates. The reporting module 222 generates one or more assessment reports with detailed visualization in respect of the candidate's performance, ranking for all knowledge/skill/expertise areas validated, wherein referenceable content is considered as candidate performance, answers, and ranking detailed in the assessment report, [0020] An overall score is determined for each candidate and performance of the candidates is captured in an assessment report, [0042] the knowledge base 108 is updated with changes in the score card and/or ranking and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores), and a list of the identified critical points that were verified or needs to be further verified ([0037] the ASM 122 evaluates the one or more responses or answers, wherein a list can contain one or more responses to be evaluated, and “needs to be verified” is not required as an actively recited verification step and any optional verification that was done or needs to be done falls outside of the scope of the claim, [0042] The reporting module 222 generates one or more assessment reports with detailed visualization in respect of the candidate's performance, ranking for all knowledge/skill/expertise areas validated), 
wherein a continuous feed of changes in skills, technology, competencies, and new trends is received simultaneously or almost simultaneously to determine any differences in present interview questions and the created referenceable content, wherein the determined differences in the present interview questions and the created referenceable content are used to generate a set of questions for other recruiters for a next similar hiring process ([0008] determine a score for the plurality of questions in real time upon evaluating the response of the one or more candidates, and claim 3 reciting dynamically modifying the complexity level of questions based on the response received from the candidate to the plurality of questions, wherein the terms continuous feed and simultaneously or almost simultaneously is considered as real-time and dynamic updating of the skill and competencies of the candidate responses, and [0039] if the weightage attached to the skills/expertise area demands additional advance questions 212, then the ASM 122 determined that advanced questions 212 should be provided to the plurality of candidates in order to assess the depth or expertise of the plurality of candidates in the skills/expertise area, and if the plurality of candidates has not addressed all parts of the question, then the ASM 122 determines that a follow-up question 212 is needed, as per the “for other recruiters for a next similar hiring process” is intended use and does not alter the wherein clause limitation since the knowledge base 108 is updated which updated questions can be used by the other recruiters);
determining an evaluation rating for the candidate based on an analysis of how well the qualifications stated in the candidate resumes match job descriptions utilizing pre-configured algorithms ([0029] the VIS 102 assess the one or more candidates and identify suitable candidates matching to the job description as required by the recruiter, [0020] determining a score for the candidate based on identifying a plurality of expertise areas of the one or more candidates from the received profile information matching with the job description details and providing a plurality of questions to the candidate corresponding to the identified plurality of expertise areas matching the profile and job description, [0040] The ranking module 224 provides a candidate rank 216 to each candidate based on the evaluation of the answers provided by the plurality of candidates and generates a score card and performance of the candidates is captured in an assessment report, see also [0042] assessment report details candidate performance for all knowledge/skill/expertise areas);
storing the referenceable content and the evaluation rating to the database ([0042] self-learning module 220 provides the score card and ranking of the plurality of candidates to the recruiter.  Based on the review by the recruiter, the knowledge base database 108 is updated with changes in the score card and/or ranking of candidate and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores of the candidates.  Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates.  In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance, ranking for the matched knowledge, skill, expertise areas of the candidate, [0042] the knowledge base 108 is updated with changes in the score card and/or ranking and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores).

Although Bhaskaran discloses the generating interview questions step using NLP as recited above, and even conventional ‘bag of word analysis’ and ‘parts of speech analysis’ (see [0050] using known language analysis techniques such as bag of words and parts of speech (POS), it does not explicitly specify verbatim using token analysis to determine how well the resume is similar to the job description.
Nonetheless, Hardtke discloses wherein the generated interview questions are assessed using token analysis techniques to determine how well the candidate resume matches required qualifications described in the job description ([0088] In Table 1A, all of the features are calculated as cosine similarities or sums of cosine similarities. When comparing a portion of the description of the job opening with a portion of a candidate's resume, the cosine similarity is calculated as the vector cosine of the word vectors formed after stop-word removal. Each cosine similarity takes a value between 0 and 1. During parsing of a job description or resume, common words (such as “the”, “an”, “a”, “and”) are identified and removed. These words are often called “stop words”. The remaining words, or “non-common” words or “tokens”, are considered further in the analysis. Also, during parsing, tokenizing is the process of identifying non-stop words in a sentence, see also Table 1A and 1B regarding features of token analysis).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the natural language processing for the interview questions to incorporate a token analysis to determine how well the resume is similar with the description of the job as taught by Hardtke. One of ordinary skill in the art would have been motivated to include using token analysis for the benefit of “comparing a portion of the description of the job opening with a portion of the candidate’s resume” (Hardtke; [0088]) in order to enhance the natural language processing techniques.
Regarding the validating step, Bhaskaran discloses validating the answers against data obtained from official documentation and documents submitted by the candidate as recited above.  Examiner notes that official documentation and other documents would be considered to encompass public records since the type of data source being a public record would not implicitly or explicitly alter the validating step of the critical points to be verified, thus another data source which contains a “public” data record would be validated against in the same manner as what is already taught in Bhaskaran regarding the validating against data obtained from official documentation and documents submitted by the candidate as recited above.  Thus, this descriptive label of a “public” type of data record would essentially fail to distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381,1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Nonetheless, in regards to validating against data obtained from “public” records, although Bhaskaran discloses validating the critical points against data records obtained from official and other documents submitted by the candidate, Bhaskaran may not explicitly indicate verbatim that another type of data record is a “public” data record.
Nonetheless, Xiao in the same field of endeavor of hiring candidates by conducting interviews, discloses virtual interview application for validating the critical points against data obtained from public records ([0068] App server 205 may analyze the interviewee's resume and the text of the interviewee's responses to interview questions, and compare to other information app server 205 may have obtained to verify the content of the interviewee's resume and interview responses.  For example, app server 205 may search publicly available information about the interviewee to verify information provided via the resume and/or the interview responses.  Any number of different algorithms may be used to evaluate and generate a score for the trueness parameter based on the identification of missing or false information the interviewee's resume and/or interview responses).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate verifying interview answers from a public data record as taught by Xiao, in order to supplement Bhaskaran’s data obtained from official documentation and also self-submitted documents by the candidate.  One of ordinary skill in the art would have been motivated to include providing data validation from a “public” data source since it would further enhance data accuracy and data analysis regarding the validation of the candidate’s interview responses for identifying “missing or false information the interviewee's resume and/or interview responses.” (Xiao; [0068]).
Furthermore, although Bhaskaran discloses the identifying critical points step as recited above, including a conversation module that comprises a natural language understanding module (see [0033-0034] interactions between the user and the recruiter is interpreted and the sufficiency of the input information based on the context of the questions using NLU) and based on the assessment of candidate performance generating a report ([0032] reporting module 222 and [0042] assessment report details candidate performance for all knowledge/skill/expertise areas and enables the VIS 102 automatic virtual interview assessment of candidates, and [0056]),  it does not explicitly specify, yet Xiao further teaches wherein a voice capturing system is utilized to record and analyze conversations between an interviewer and the candidate, wherein the voice capturing system generates a report highlighting a discrepancy between the analyzed conversations and the candidate resume ([0068] App server 205 determines a trueness parameter, indicative of false information, based on missing or false information from the interviewee's resume and/or responses (block 1020). App server 205 may analyze the interviewee's resume, and the text of the interviewee's responses to interview questions, and compare the two to identify false information or missing information. App server 205 may also analyze the interviewee's resume, and the text of the interviewee's responses to interview questions, and compare to other information app server 205 may have obtained to verify the content of the interviewee's resume and/or responses. For example, app server 205 may search publicly available information about the interviewee to verify information provided via the resume or the interview responses. Any number of different algorithms may be used to generate a score for the trueness parameter based on the identification of missing or false information the interviewee's resume and/or interview responses, [0063] Speech recognition algorithms may be applied to the audio, from the media clips corresponding to the interviewee's responses during the virtual interview, to convert the voice to text. App server 205 analyzes an interviewee's resume and voice responses for accuracy to determine an accuracy parameter (block 1010). For example, app server 205 may analyze the text of the interviewee's responses and compare keywords from the text with the interviewee's resume to identify any inaccuracies or discrepancies between the two. App server 205 may apply an algorithm to the comparison to generate an accuracy parameter indicated by Accuracy Parameter=(y/x)*10, where x is a number of keywords identified in the text of the interviewee's responses, y is a number of the keywords identified in the interviewee's resume, see also [0069]).
Examiner Note: As to the claim limitation of generating a report to highlight a discrepancy, Xiao teaches a false information calculation accuracy as recited above (see [0068]), which is reflected in an accuracy score so as to notify the interviewer a level of 'falseness' or 'discrepancy' in the accuracy of what the applicants states on their resume.  One of ordinary skill in the art would recognize that using the technique in Xiao ([0068-0069]) pertains to reporting a level of discrepancy/inaccuracy in the application process, and therefore, highlighting inaccuracies via a low overall score.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Bhaskaran’s identifying critical points, to incorporate the voice capturing system as taught by Xiao.  One of ordinary skill in the art would have been motivated to include the voice capturing system that reports discrepancies to further enhance data accuracy and data analysis regarding the validation of the candidate’s interview responses and resume for identifying “missing or false information the interviewee's resume and/or interview responses.” (Xiao; [0068]).

Regarding Claims 4, 11, and 18,
Modified Bhaskaran discloses the method of claim 1, computer system of claim 8, and computer program product of claim 15, as recited above.
Bhaskaran further discloses wherein the database is integrated with information selected from a group consisting of the candidate past accomplishments, experiences, certifications, licenses and published papers (Bhaskaran; [0035] The knowledge base 108 receives and stores plurality of candidate resume/profile information 210, including the candidate’s one or more skills or expertise areas, Fig. 2 database 204 contains candidate profile data wherein candidate past accomplishments and experiences correspond to candidate resume/profile information).

Regarding Claims 6 & 13,
Modified Bhaskaran discloses the method of claim 1, and computer system of claim 8, as recited above.
Bhaskaran further discloses updating the referenceable content when different responses to the interview questions are provided by new candidates (Bhaskaran; [0042] The knowledge base 108 is updated when changes in score card and ranking candidates occur with updates to training data for questions and model answers and corresponding scores of the candidates and claim 8 reciting further comprising updating the knowledge repository based on the answers provided by the candidate to the plurality of questions).

Regarding Claim 7, 14 and 20,
Modified Bhaskaran discloses the method of claim 1, computer system of claim 8, and computer program product of claim 15, as recited above.
Bhaskaran further discloses generating a report based on an analysis of candidate's historical responses to similar interview questions and an evaluation of a progress or achieved by the candidate over a certain period of time (Bhaskaran; [0042] VIS 102 generates assessment reports of the candidates.  In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance, interview score and ranking for all knowledge, skill, expertise areas evaluated).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN (U.S. 2016/0364692) and HARDTKE (U.S. 2014/0358810) in view of XIAO (U.S. 2016/0034851) in further view of TOLVE (U.S. 2008/0208907).
Regarding Claims 2, 9, and 16,
Modified Bhaskaran discloses the method of claim 1, computer system of claim 8, and computer program product of claim 15, as recited above.
Bhaskaran further discloses wherein the candidate responses to the interview questions are analyzed and recorded (Bhaskaran; [0038] The ASM 122 also extracts a plurality of answer themes from the one or more responses or answers and evaluates the similarity of the extracted plurality of answer themes with predefined themes and subthemes stored in the knowledge base 108 using known similarity matching techniques).
However, Bhaskaran does not explicitly specify the candidate responses to the interview questions are regarding previous similar job positions. 
Nonetheless, Tolve discloses wherein the candidate responses to the interview questions are regarding previous similar job positions ([0106] If the applicant's Exchange profile already contains responses to such questions (for example, because the applicant has already completed an Exchange topical survey that is relevant to the activated job for which he is now applying or because the applicant already answered--as a previous job applicant--this or similar questions containing one or more of the same subjects).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the analysis method of candidate responses to the interview questions, to further incorporate candidate responses regarding previous similar job positions as taught by Tolve. One of ordinary skill in the art would have been motivated to include the answers to previous similar job positions in order to determine “if the applicant meets the screening requirements” and receive “information regarding applicant's education, employment history” (Tolve; [0107]).

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN (U.S. 2016/0364692) and HARDTKE (U.S. 2014/0358810) in view of XIAO (U.S. 2016/0034851) in further view CHAMPANEIRA (U.S. 2019/0114593).
Regarding Claims 3, 10, and 17,
Modified Bhaskaran discloses the method of claim 1, computer system of claim 8, and computer program product of claim 15, as recited above.
Bhaskaran further discloses wherein the database is integrated with a plurality of other systems and databases and generate different versions of current interview questions (Bhaskaran; [0035] The knowledge base 108 receives and stores the job requirement details 208, plurality of candidate resume/profile information 210, including the candidate’s one or more skills or expertise areas, Fig. 2 database 204 contains candidate profile data and job description data, [0042] The knowledge base 108 is updated when changes in score card and ranking candidates occur with updates to training data for questions and model answers and corresponding scores of the candidates and claim 8 reciting further comprising updating the knowledge repository based on the answers provided by the candidate to the plurality of questions, [0008] processor is configured to provide a plurality of questions to the candidate selected from the plurality of matching expertise areas corresponding to each candidate resume and job detail requirements and generating questions is provided based on the updated knowledge base 108 and system database 204, wherein the plurality of databases are knowledge base 108 and database 204, and claim 3 reciting dynamically modifying the complexity level of questions based on the response received from the candidate to the plurality of questions)
Examiner note: The content or type of the data being integrated into the database is merely types of job information being received and it does not implicitly or explicitly alter the claimed limitation since it would be performed the same as what is already taught in Bhaskaran regarding the data obtained from the knowledge repository being updated with changes regarding candidate interview questions, answers, job skills, competency scores and candidate assessment reports.  Thus, the description or content of the type of data fails to distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381,1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).
However, under a more strict interpretation, the content of type of data being integrated into the database from a plurality of other systems and databases is not be explicitly specified by Bhaskaran such that wherein the database is integrated with a plurality of other systems and databases to receive a continuous feed of newly required job skills, technology, competencies and new hiring trends.
Nonetheless, Champaneira, discloses integrating a database with a plurality of other systems and databases to receive a continuous feed of newly required job skills, technology, competencies and new hiring trends ([0077] AI BOT may search external sites, such as external review sites like GLASSDOOR.COM, or external salary comparison sites such as SALARY.COM, in order to improve the engagement of the candidate, AI BOT may search SALARY.COM or call SALARY.COM's API in order to get information on what candidates with similar experience to the position being hired for are making, AI BOT may check trending news information about a company, or trending social media information related to a company, [0212] AI BOT may parse a company website or specific portions of a company website (such as the “About Us” page of the company website) or may parse one or more social media profiles of the company (such as a company LINKEDIN profile), and may incorporate some or all of this data into the job description in a preliminary input step 91. In some exemplary embodiments, the system may also perform searching of one or more other company webpages or one or more other locales (such as one or more template repositories) in order to retrieve preliminary information to be refined by a question-and-answer step or other job description input 92 from a hiring manager, [05] sourcing process 2 performs sourcing on newly-added or newly-updated résumés, [069] he system may be configured to receive new job description information and may be configured to update the job descriptions that it has posted, or any other applicable job descriptions, in order to keep the job posting information up to date, see also [0259]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the integration of the database, to further incorporate a plurality of other systems and databases to supplementally receive a continuous feed of newly required job skills, technology, competencies and new hiring trends, as taught by Champaneira. One of ordinary skill in the art would have been motivated to include supplementing the integration of the database with other systems and databases to receive a continuous feed of newly required job skills, technology, competencies and new hiring trends, in order to “ improve the engagement of the candidate and improve their interest in a position or company” (Champaneira; [0077]).

Regarding Claims 5, 12, and 19,
Modified Bhaskaran discloses the method of claim 1, computer system of claim 8, and computer program product of claim 15, as recited above.
Although Bhaskaran further discloses collecting a voice response from the candidate to the plurality of questions ((Bhaskaran; [0026] The UIA 104 is also configured to receive one or more responses to the plurality of questions from the plurality of candidates in voice format that are analyzed based on one or more predetermined model answers stored in the knowledge base 108); and generating a set of auto-fill or pre-populated questionnaires for an in-person interview (Bhaskaran; [0008] Processor is configured to provide a plurality of questions to the candidate selected from the plurality of matching expertise areas corresponding to each candidate resume and job detail requirements, providing predefined questions to the candidate, Examiner note: the intended use of “for an in-person interview” does not distinguish over the prior art.  Particularly, an intended use may not limit the scope of the claim if it merely defines a context in which the invention operates. See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345, Fed. Cir. 2003), Bhaskaran does not explicitly specify collecting the candidate responses during a phone screen process.
Nonetheless, Champaneira, further discloses collecting the candidate responses during a phone screen process ([0080] telephone or other voice-based method of communication is used to collect candidate response adapted for a telephone conversation which may be transcribed and stored in the database during or after the conversation, [0116] telephone as a channel of communication with the candidate and see also [0131] candidate providing response to an open-ended question via telephone call, see also [0177] interview by phone can be conducted).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Bhaskaran’s collection of candidate responses to interview questions in voice format, to further incorporate collecting responses during a phone screen process, as taught by Champaneira. One of ordinary skill in the art would have been motivated to include the phone screen process in order to enabling communication with a candidate via a widely used communication form that is a conventional phone call to “retrieve preliminary information to be refined by a question-and-answer step” (Champaneira; [0212]).


Response to Applicant’s Amendments and Arguments
Applicant’s amendment and arguments have been considered, however they are found to be unpersuasive.
Applicant’s arguments regarding subject matter eligibility under 35 USC 101 are found to be unpersuasive.  Applicant asserts that the claimed invention constitutes a practical application since the claimed invention allegedly improves computer-related technology field of pre-employment assessment systems by comparing and transmuting previously-used interview questions into new interview questions in various versions based on the analysis of a candidate's resume, previous responses to similar interview questions and job descriptions, specifically by "creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points and a list of the identified critical points that were verified or needs to be further verified".  Applicant’s further argues that “Linking the use of a voice recognition technology that is capable of generating a report for improving the accuracy of computer-related technology field of pre-employment assessment systems demonstrates a practical application of an abstract idea.  Further, the amended independent claims emphasize generating interview questions based on common keywords or key phrases found in the candidate resume and the job description "using natural language processing techniques" and "token analysis techniques" techniques to determine how well the candidate resume matches required qualifications described in the job description, which also demonstrates a practical application of an abstract idea.”  Examiner respectfully disagrees.    
There is no recited improvement to how any computer or technology operates, nor is there anything beyond merely linking the abstract idea to the computer/internet realm.  The instant application is distinguishable from cases finding a practical application or significantly more because there is no improvement in how a computer operates as a computer or in any computer-centric feature. Merely collecting and updating data for display is not an improvement to a computer. See MPEP § 2106.05(a)(1) listing examples that courts have indicated show improvement in computer functionality. Instead, collecting data is mere automation of a manual process that was performed before computers and thus not an improvement to a computer. See MPEP § 2106.05(a)(ll).  
While the utilizing the voice capturing system is an additional element, it does not provide a practical application or significantly more to the abstract idea since as evidenced by applicant's own specification paragraph [0033] that the voice capturing system is known. Therefore, the voice capturing system recording information would constitute a mere data gathering (insignificant extra-solution activity) under step 2A prong 1 and is well-understood routine and conventional under Step 2B of the subject matter analysis.  Note the “known” voice capturing system is not described in any way other than merely being “known” and is only mentioned one time in the entire disclosure, in  paragraph [0033] a voice capturing system is used as a known tool to perform the functions of analyzing or generating.  Thus, Applicant's arguments have been considered but are not considered persuasive. The 101 rejection is maintained.
Applicant’s arguments regarding the prior art rejections under 35 USC 103 are found unpersuasive.  In view of the new amendments, the prior art rejection has been updated accordingly, please see the newly updated prior art rejections above.
Applicant asserts that “the claimed invention focuses on the critical points to be validated and the information that was used to validate the critical points or anticipated information that is further needed to validate the critical points.”  Examiner notes that the limitation as amended does not distinguish over the prior art since there is no positively recited “verification” required, and the critical points “to be validated” or already validated encompasses any aspect of the critical points without distinguishing over the prior art.  Nonetheless, verification of the critical points is already disclosed in both Bhaskaran and Xiao.  Bhaskaran discloses in [0029] “the knowledge base 108 is automatically configured with plurality of questions and corresponding answers that are reviewed and validated” and [0036] “The ASM 122 receives the one or more responses to the plurality of questions 212 that were received and interpreted by the dialog interaction module for sufficiency, and determines corresponding scores 214 based on the one or more responses and the assigned weightage criteria.  In one embodiment, if the category of the plurality of questions 212 is determined to be a multiple choice questions, then the ASM 122 validates the one or more responses or answers given by the plurality of candidates against one or more predefined model answers stored in the knowledge base 108.” Xiao also discloses a verification for the critical points to be validated in [0068] “app server 205 may search publicly available information about the interviewee to verify information provided via the resume or the interview responses.  Any number of different algorithms may be used to generate a score for the trueness parameter based on the identification of missing or false information the interviewee's resume and/or interview responses.”
Applicant also asserts “In addition, the amended claims detail that such information may be updated simultaneously or almost simultaneously by receiving a continuous feed of various information.”  Examiner asserts that Bhaskaran already discloses receiving updated information in [0042] “updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores”  Bhaskaran further discloses a list of the identified critical points that were verified or needs to be further verified in [0037] the ASM 122 evaluates the one or more responses or answers, wherein a list can contain one or more responses to be evaluated, and since there is no required verification step and any optional verification that was done falls outside of the scope of the claim, wherein a continuous feed of changes in skills, technology, competencies, and new trends is received simultaneously or almost simultaneously to update the referenceable content ([0008] determine a score for the plurality of questions in real time upon evaluating the response of the one or more candidates, and claim 3 reciting dynamically modifying the complexity level of questions based on the response received from the candidate to the plurality of questions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
L. S. Nguyen and D. Gatica-Perez, "Hirability in the Wild: Analysis of Online Conversational Video Resumes," in IEEE Transactions on Multimedia, vol. 18, no. 7, pp. 1422-1437, July 2016, doi: 10.1109/TMM.2016.2557058.
A. Kumar, A. Pandey and S. Kaushik, "Machine Learning Methods for Solving Complex Ranking and Sorting Issues in Human Resourcing," 2017 IEEE 7th International Advance Computing Conference (IACC), 2017, pp. 43-47, doi: 10.1109/IACC.2017.0024.
V. Salvi, A. Vasanwalla, N. Aute and A. Joshi, "Virtual Simulation of Technical Interviews," 2017 International Conference on Computing, Communication, Control and Automation (ICCUBEA), 2017, pp. 1-6, doi: 10.1109/ICCUBEA.2017.8463876.
I. Naim, M. I. Tanveer, D. Gildea and M. E. Hoque, "Automated Analysis and Prediction of Job Interview Performance," in IEEE Transactions on Affective Computing, vol. 9, no. 2, pp. 191-204, 1 April-June 2018, doi: 10.1109/TAFFC.2016.2614299.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's Part-Time work schedule and general availability is typically 9:00 AM - 4:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.
/LAURA YESILDAG/            Examiner, Art Unit 3629